Motion for stay pending appeal granted upon condition that the appeal be brought on for argument on February fifteenth and upon the further condition that within five days from the entry of the order herein, appellant furnish a bond, with corporate surety, in the sum of $1,000, conditioned that appellant pay accrued alimony and counsel fee in the event that the order from which the appeal is taken be affirmed in whole or in part; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ.